Citation Nr: 1042939	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for angiodysplasia of the 
small intestine.

2. Entitlement to service connection for iron deficiency anemia, 
to include as secondary to angiodysplasia of the small intestine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2007 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing on this matter, but canceled his 
request in May 2008, prior to any such hearing being afforded 
him.  

This appeal was initially presented to the Board in October 2009, 
at which time it was remanded for additional development.  It has 
now been returned to the Board.  The required development has 
been completed and this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset 
of angiodysplasia of the small intestine during military service, 
or as a result of chemical exposure therein.  

2.  Competent evidence has not been presented establishing onset 
of iron-deficiency anemia during military service, as a result of 
chemical exposure therein, or due to a service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for angiodysplasia of the 
small intestine are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

2.  The criteria for service connection for iron-deficiency 
anemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In November 2006, January 
2007, and February 2010 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the November 2006 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the March 2007 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded a VA medical examination in March 2010.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal and is adequate for purposes of this appeal.  The 
Veteran was offered the opportunity to testify before a Veterans 
Law Judge, but withdrew his claim to do so.  The Board is not 
aware, and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

The Veteran seeks service connection for angiodysplasia of the 
small intestine, and for iron-deficiency anemia, to include as 
secondary to his angiodysplasia.  Service connection may be 
awarded for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a gastrointestinal disability 
and/or anemia.  A retirement examination is not of record.  An 
April 1976 periodic examination discloses a normal clinical 
evaluation of all systems except for an appendectomy scar.  
Additionally, an April 1975 occupational health examination 
discloses that the Veteran was exposed to "[a]ll cleaning 
solvents P0680, nitric acid."  An undated consultation request 
contains the following notation: "Identify chemicals to which 
the individual is occupationally exposed."  The document 
contains a list of chemicals and states that "[t]his individual 
is occupationally exposed to the asterisked chemicals."  None of 
the chemicals is marked with an asterisk.  

Post-service private medical treatment records indicate he first 
began seeking treatment for iron-deficiency anemia in early 2003.  
Initially, the cause for this anemia was unknown, but 
angiodysplasia of the small intestine was later diagnosed via 
endoscopy.  As competent medical evidence has been presented 
confirming current diagnoses of both angiodysplasia and anemia, 
the Board accepts these diagnoses in the absence of any evidence 
to the contrary.  The question before the Board thus becomes 
whether either disorder began during active military service, or 
as the result of a disease, injury, or incident therein.  

An August 2006 letter was received from Mark W. Redrow, M.D., a 
private physician, in which he offered the following statement:  

[The Veteran] is under my care for Iron Deficient 
Anemia secondary to Angiodysplasia of the small 
intestine.  He has related to me the fact that he 
served in the United States Air Force and was exposed 
to jet fuel and other chemicals.  He was also 
stationed in various foreign countries and expresses 
concern about exposure to oncogens.  

I would ask that an immediate investigation begin on 
[the Veteran's] service record to determine exactly 
what agents he encountered, how caustic they were, and 
the length of time exposed as his diagnosis could very 
possibly be service related.  

(Emphasis in original).  

Two April 12, 2007 letters from Dr. Redrow were also received.  
The first states: "This letter is in regard to your inquiry into 
my medical opinion about [the Veteran's] angiodysplasia.  It is 
my medical opinion that his present condition could have 
manifested while he was in the US Air Force."  The second 
contains the following statement:  "This letter is in regard to 
your inquiry into my medical opinion about [the Veteran's] 
angiodysplasia.  It is my medical opinion that it is more likely 
than not that his present condition would have started while he 
was in the service."  

In his January 2008 NOD, the Veteran claims that the 
angiodysplasia was "caused from fluids of being a jet engine 
mechanic."

A March 2008 correspondence from the Veteran contains the 
following statement:

The Veteran has asked Dr. Redrow for a rationale for 
the medical opinion that he provided to your office.  

The Veteran['s] contention is that his exposure of the 
many solvents that were used by the US Air Force, were 
responsible for his condition.  In addition to these 
cleaning solvents, he was exposed to various chemicals 
and jet fuels.

A May 2008 letter from Dr. Redrow contains the following 
statement:  "[The Veteran] is under my care for angiodysplasia 
of the small intestine.  I continue to hold the medical opinion 
that this condition could have manifested while he was in the US 
Air Force.  I feel that it is as likely as not that this is a 
service related illness."

The Veteran was afforded a VA medical examination in March 2010.  
In conjunction with examining the Veteran, the examiner also 
reviewed the claims file.  The examiner, a VA physician, 
confirmed that the Veteran did not have any diagnosis of or 
treatment for a gastrointestinal disorder during military 
service.  A diagnosis of iron-deficiency anemia, rendered in 
2003, was noted.  A history of angiodysplasia of the small bowel 
was also noted to be of record.  The Veteran was noted to be 
diabetic, and complained of severe fatigability and weakness.  
Although the Veteran alleged that his angiodysplasia resulted 
from the jet fuel, cleaning solvents, and other chemicals to 
which he was repeatedly exposed during military service, the 
examiner found such an etiology less likely than not.  The 
examiner observed that a 25-year gap existed between the 
Veteran's service separation in 1977 and the first diagnosis of 
angiodysplasia and/or anemia; thus, it was less likely than not 
that this in-service chemical exposure led to angiodysplasia 
and/or anemia.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for angiodysplasia of the small intestine, and anemia.  
Review of the Veteran's service treatment records does not 
indicate onset of these disabilities during military service, or 
within many years thereafter.  Angiodysplasia and anemia were 
diagnosed in approximately 2003, 25 years after the Veteran's 
service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming the Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  For the reasons to 
be discussed below, the Board does not find that evidence has 
been presented establishing a nexus between in-service chemical 
exposure and current diagnoses of angiodysplasia and/or anemia.  

In support of his claim, the Veteran has submitted the 
aforementioned August 2006, April 2007, and May 2008 private 
medical statements and opinions of Dr. Redrow.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to these medical 
opinions, the Court has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions are within the 
province of the adjudicators.  Id.  

Considering first the August 2006 letter, it merely requested VA 
conduct an investigation into the Veteran's chemical exposure 
during military service; however, it did not suggest a nexus 
between any current disability and such exposure.  In failing to 
suggest even the possibility of such a nexus, the August 2006 
letter is not probative evidence.  

Next, the first April 2007 private opinion from Dr. Redrow is 
also of limited probative value, in that Dr. Redrow suggests the 
Veteran's angiodysplasia "could" have manifested during 
military service.  Because it suggests in-service onset of this 
disorder "could" have occurred, the Board finds this opinion to 
be speculative at best and of little evidentiary value in that it 
expressed the relationship as possible, rather than probable.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 
30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
U.S. Court of Appeals for Veterans Claims (Court) has found that 
an opinion expressed in such nonspecific terms as "may" implies 
"may or may not," and is inherently speculative.  Id.  This 
opinion suggests the sort of "pure speculation or remote 
possibility" which is prohibited from serving as the basis of a 
grant of service connection.  See 38 C.F.R. § 3.102.  Likewise, 
the May 2008 letter is also of limited probative value for the 
same reason, as it also stated a nexus "could" exist between 
the Veteran's military service, and his current diagnosis of 
angiodysplasia.  

Finally, the second April 2007 private opinion is also of limited 
probative value, where Dr. Redrow stated it was likely the 
Veteran's angiodysplasia manifested during military service.  Dr. 
Redrow, however, failed to provide a rationale for this 
statement, given that no such disorder was in fact diagnosed 
within the service treatment records.  Dr. Redrow also did not 
explain the 25 year gap between the Veteran's service separation 
and the first diagnosis of angiodysplasia, and did not indicate 
his opinion was based on a full review of the record, to include 
the Veteran's service treatment records.  In the absence of any 
explanation, rationale, or basis for his opinion, this statement 
is of little probative value.  By contrast, the March 2010 VA 
medical examination and opinion was based on a full review of the 
record, including the Veteran's service treatment records, and 
noted the significant gap between the Veteran's service 
separation and first diagnosis of angiodysplasia.  In light of 
these facts, the VA examiner found it less likely than that not 
that any current angiodysplasia or anemia was related to military 
service.  

Upon consideration of the totality of these private and VA 
medical opinions, the Board finds the VA medical opinion to be 
the most probative overall, for the reasons as stated.  Regarding 
the Veteran's service connection claim for iron-deficiency anemia 
on a secondary basis, the Board concludes that if service 
connection is denied for the claimed underlying disability, 
angiodysplasia, then secondary service connection must also be 
denied for anemia as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Veteran has himself alleged that his in-service exposure to 
jet fuel, solvents, and other toxic chemicals resulted in his 
current gastrointestinal disabilities, to include angiodysplasia 
and anemia.  As a layperson, however, the Veteran is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Gastrointestinal disorders, 
however, resulting from chemical exposure are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for angiodysplasia of the small 
intestine, as such a disorder did not manifest during military 
service or as the result of chemical exposure therein.  The 
preponderance of the evidence is also against the award of 
service connection for anemia, as such a disorder did not have 
its onset during military service, or as the result of a service-
connected disability.  As a preponderance of the evidence is 
against the awards of service connection, the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Entitlement to service connection for angiodysplasia of the small 
intestine is denied.  

Entitlement to service connection for anemia, to include as 
secondary to a service-connected disability, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


